DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III- Fig. 4, in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that it has not been shown that the claimed inventions are independent or distinct, and that there is no search burden.  This is not found persuasive.  First, the species can be grouped and distinctness can be shown based on the figures.  See MPEP 809.02(a)(B).  Second, Applicant did not particularly point out why there is ambiguity or confusion regarding the distinctness of the species based on the figures, or why the claims cannot be grouped according to the figures. 
Furthermore, a search burden exists because unique search terms are required for each species.  For example, the Fig. 3 species has a fixed handle whereas the Fig. 4 species has a pivotable handle.  A prior art search for a pivotable handle would not result in a prior art search for fixed handles.  
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-5, 10-12, 16-20 are now pending.  Claims 6-9, 13-15 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Difante (US 20120240790 A1).
Regarding claim 1, Difante discloses a fuel pellet handling system comprising: 
a filter insert (12, Fig. 1) sized to fit into a fuel pellet handling bucket (11, Fig. 1) (the bucket can hold fuel pellets); 
wherein the filter insert comprises a filter floor (22) elevated by a plurality of standoffs (19) to define a space below the screen mesh fuel insert; and 
wherein the filter floor defines openings (17) allowing dust to pass therethrough but retaining fuel pellets (Fig. 8).  

Regarding claim 2, Difante discloses wherein the filter floor comprises a screen mesh (Fig. 8).  
Regarding claim 3, Difante discloses wherein the filter insert further comprises an upright wall extending from the filter floor (Fig. 1).  
Regarding claim 4, Difante discloses wherein the upright wall comprises a screen mesh (Fig. 1).  
Regarding claim 5, Difante discloses wherein the upright wall comprises four screen mesh panels arranged in a rectilinear configuration extending upwardly from the filter floor (Fig. 1).
Regarding claim 10, Difante discloses (see rejection of claim 1 for citations unless otherwise noted) a fuel pellet handling system comprising: a screen mesh floor (Fig. 8); four upright screen wall panels arranged in a slab-sided configuration and joined to the floor to define an interior volume for storing fuel pellets (Fig. 1); and a plurality of standoffs elevated the screen mesh floor to define a space below the screen mesh floor; wherein the screen mesh floor and the screen wall panels retain fuel pellets in the interior volume while allowing particles below a predetermined size to pass through.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 20160007622 A1) in view of Nunnery (US 20140319027 A1).
Regarding claim 10, Bowyer discloses a fuel pellet handling system comprising: 
a floor (floor of grate assembly 30); 
four upright wall panels arranged in a slab-sided configuration and joined to the floor to define an interior volume for storing fuel pellets (Fig. 2); and 
a plurality of standoffs elevated the floor to define a space below the floor (see Fig. 5 showing two parallel standoffs extending in the lengthwise direction of the grate 30); 
wherein the floor and the panels retain fuel pellets in the interior volume while allowing particles below a predetermined size to pass through.  


Bowyer fails to disclose:
wherein the floor is a screen mesh; and
wherein the four upright wall panels are screen wall panels

Nunnery teaches a metal basket for holding charcoal, comprising:
a screen mesh floor (Fig. 1); and
upright screen wall panels arranged in a slab-sided configuration and jointed to the floor to define an interior volume for storing fuel pellets (Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bowyer wherein the floor is a screen mesh, and wherein the four upright wall panels are screen wall panels.  With the modification, the grate assembly 30 of Bowyer would have a configuration similar to the configuration taught by Nunnery except that the rectangular shape is unchanged.  The motivation to combine is so that the fuel pellet handling system of Bowyer can hold smaller size fuel pieces.  The resulting smoker can then handle a wider variety of different solid fuels.

Regarding claim 11, modified Bowyer discloses a lower frame having a frame rail (see Fig. 2 of Nunnery showing a frame rail with feet 14) at a junction of each of the four upright screen wall panels and the screen mesh floor (Bowyer discloses the four upright walls; Nunnery teaches the upright screen wall panels, screen mesh floor and the frame rail at a junction of the upright screen wall panels and screen mesh floor). {2562836;}3PATENT  
Regarding claim 12, modified Bowyer discloses wherein the plurality of standoffs (Nunnery, 14) are affixed to the lower frame.  
Regarding claim 16, modified Bowyer discloses (see rejection of claim 10 for citations unless otherwise noted) a fuel pellet handling system comprising: 
a fuel pellet bucket (Bowyer, 11 or Nunnery, 18) having an interior volume of a first contour, an open top, and a floor (Bowyer, Fig. 2); and 
a screen mesh insert (grate 30 of Bowyer, as modified by Nunnery in the rejection of claim 10) sized to fit within the interior volume and having a second contour corresponding to the first contour; 
wherein the mesh screen insert has a mesh screen floor elevated above the pellet bucket floor by at least one standoff (Nunnery, 14) such that a void is defined between the mesh screen floor and the bucket floor (Nunnery, Fig. 4) (see also para. 66 of Bowyer discussing where the insert 30 sits on the bucket 11 floor). {2562836;}4PATENT  
Regarding claim 17, modified Bowyer discloses wherein the mesh screen insert has at least one handle (Bowyer, 31 or Nunnery, 12) affixed on a top thereof.  
Regarding claim 18, modified Bowyer discloses wherein the handle (Nunnery, 12) of the mesh screen insert is rotatable between an extended position (Nunnery, Fig. 4) and a lowered position (Nunnery, Fig. 1).  Moreover, it would have been obvious to a person skilled in the art at the time of effective filing of the application wherein the handle is rotatable between an extended position (in use) and a lowered position (storage) for compact storage.
Regarding claim 19, Bowyer discloses a lid (12) fitting onto the fuel pellet bucket.  
Regarding claim 20, modified Bowyer discloses wherein the at least one handle spans an opening into the mesh screen insert (see Figures of Nunnery suggesting that the handles 12 can be rotated into the inner volume of the mesh screen insert; also, the portion of the handle where it encircles the upper frame rail spans an opening into the mesh screen insert). Moreover, it would have been obvious to a person skilled in the art at the time of effective filing of the application to include a rotatable handle so that the handle can rotate between an extended position (in use) and a lowered position (storage) for compact storage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762